Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 1 of 11 PagelD# 127

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

QASIM S. AZEEZUDDIN,

Plaintiff,
v. Civil Action No. 3:18CV886
WILLIAM C. SMITH, et al.,

Defendants.

MEMORANDUM OPINION

Qasim S. Azeezuddin, a Virginia inmate proceeding pro se and in forma pauperis, filed
this 42 U.S.C. § 1983 action.' In his Third Particularized Complaint (“Complaint,” ECF No. 27),
Azeezuddin contends that Defendants William C. Smith, the Superintendent of Western
Tidewater Regional Jail (““WTRJ”), Ernest Bower, a Colonel at WIRJ, Alfred Lenyon and Tanya
Blair, deputies at WTRJ, and Dr. Alex Taylor and Nurses Ann White and Doris Jacobs, medical
staff at WTRJ, violated his Eighth Amendment rights” with regard to Azeezuddin’s fall in the

shower. The matter is before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A.

 

' The statute provides, in pertinent part:

Every person who, under color of any statute ... of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

2 “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.” U.S. CONST. AMEND. VIII.
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 2 of 11 PagelD# 128

I. Procedural History

On December 27, 2018, Azeezuddin filed his original complaint. (ECF No. 1.) After
reviewing the original complaint pursuant to 28 U.S.C. § 1915(e)(2), the Court directed
Azeezuddin to file a particularized complaint. The Court explained that, “Plaintiffs current
allegations fail to provide each defendant with fair notice of the facts and legal basis upon which
his or her liability rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
Conley v. Gibson, 355 U.S. 41, 47 (1957)).” (ECF No. 14, at 1-2.) Azeezuddin filed a
Particularized Complaint. However, the Particularized Complaint contained deficiencies. By
Memorandum Order entered on December 5, 2019, the Court directed Azeezuddin to file a
second particularized complaint, explaining that:

In his Particularized Complaint, Plaintiff indicates that he slipped and fell
in the shower because there were no mats or handrails and he was confined to a
wheelchair. (Part. Compl. 1-2.) Plaintiff then states that after his fall he is now
required to walk with a cane. (/d. at 2.) These two allegations are inconsistent.
Moreover, Plaintiff only states that Defendants were “made aware” that Plaintiff
“needed to be placed in a handicap block” prior to his fall. (Ud. at 4-5.) Plaintiff
fails to provide specific allegations about why Defendants are liable under the
Eighth Amendment simply because Plaintiff informed them that he wished to be
placed in a handicapped block. Additionally, “Government officials may not be
held liable for the unconstitutional conduct of their subordinates under a theory of
respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citations
omitted). To state a legally sufficient claim for an alleged violation of a federal
constitutional right, “[a] plaintiff must plead that each Government-official
defendant, through the official’s own individual actions, has violated the
Constitution.” /d. Accordingly, the plaintiff must allege facts that affirmatively
show “that the official charged acted personally in the deprivation of the
plaintiff[’s] rights. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (internal
quotation marks omitted).

(ECF No. 19, at 2.) The Court then provided Azeezuddin with instructions on how to file a
second particularized complaint. (/d. at 2-3.)
On January 8, 2020, Azeezuddin filed a Second Particularized Complaint. (ECF No. 23.)

On the same date he also filed a Motion to Amend that sought to add defendants and claims not
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 3 of 11 PagelD# 129

included in his Second Particularized Complaint. (ECF No. 22.) Accordingly, the Court
directed Azeezuddin to file a third particularized complaint, instructing that:

The [Second] Particularized Complaint appears to comply with the Court’s
directives. However, Plaintiff also filed a Motion to Amend that accompanied the
[Second] Particularized Complaint. (ECF No. 22.) The Motion to Amend seeks to
add three new defendants that Plaintiff did not include as defendants in the
Particularized Complaint.

Litigants may not spackle new allegations or defendants onto a complaint.
See Williams v. Wilkerson, 90 F.R.D. 168, 169-70 (E.D. Va. 1981). Here, the Court
ordered Plaintiff to file a particularized complaint. Therefore, Plaintiff had the
opportunity to include the new claims against the three new defendants in the
particularized complaint that he filed with the Court. Accordingly, the Motion to
Amend (ECF No. 22) is DENIED WITHOUT PREJUDICE. If Plaintiff wishes to
also bring claims against these three new defendants, he MUST INCLUDE these
defendants and any claim against these defendants in his particularized complaint
or they will not be considered as defendants by the Court.

(ECF No. 24, at 3.) On March 19, 2020, Azeezuddin filed his Third Particularized Complaint,
which the Court now considers. (ECF No. 27.)
Il. Preliminary Review

Pursuant to the Prison Litigation Reform Act (“PLRA”) this Court must dismiss any
action filed by a prisoner if the Court determines the action (1) “is frivolous” or (2) “fails to state
a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The
first standard includes claims based upon “an indisputably meritless legal theory,” or claims
where the “factual contentions are clearly baseless.” Clay v. Yates, 809 F. Supp. 417, 427 (E.D.
Va. 1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). The second standard is the
familiar standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 4 of 11 PagelD# 130

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiff's well-pleaded
allegations are taken as true and the complaint is viewed in the light most favorable to the
plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin, 980
F.2d at 952. This principle applies only to factual allegations, however, and “a court considering
a motion to dismiss can choose to begin by identifying pleadings that, because they are no more
than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009).

The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v. Gibson, 355 U.S. 41,
47 (1957)). Plaintiffs cannot satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” Jd. (citations
omitted). Instead, a plaintiff must allege facts sufficient “to raise a right to relief above the
speculative level,” id. (citation omitted), stating a claim that is “plausible on its face,” id. at 570,
rather than merely “conceivable.” /d. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In
order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the
plaintiff must “allege facts sufficient to state all the elements of [his or] her claim.” Bass v. EI.
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft
Corp., 309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th

Cir. 2002)).
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 5 of 11 PagelD# 131

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d
1147, 1151 (4th Cir. 1978), it does not act as the inmate’s advocate, sua sponte developing
statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.
See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring); Beaudett v. City
of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).
III. Summary of Allegations and Claims
Azeezuddin alleges the following in his Complaint:

FACTS

—

I was transported to Norfolk Sentara hospital by Western Tidewater

Regional Jail in June 2017.

I had surgery on my right ankle in June 2017.

I ha[ve] a disability from my right ankle replacement.

I was transported back to Western Tidewater Regional Jail in July 2017.

I was taken to the Jail medical once I returned.

I was placed in Block-A.

I notify medical staff as well [as] security staff I needed to be in a handicap

block.

I was told by medical staff I had to use the shower in A-block.

I was told my security staff I had to use the shower in A-block only.

0. On August 27, 2017, on or about 6:15 p.m., I fell and injure[d] my left hip
in the shower on A-block.

11. Unsafe shower for handicap.

12. There [were] no hand rails or slip mats in the shower in A-block.

NIAMS WH

=o #

Civil Rights violated

13.[*] Unsafe conditions violated by right[s] and constituted cruel and unusual
punishment under the Eighth constitutional Amendment of United States
Constitution.

 

3 The Court corrects the capitalization, punctuation, and spelling and omits the emphasis
in quotations from the Complaint. The Court employs the pagination assigned to the Complaint
by the CM/ECF docketing system.

4 Azeezuddin labeled what should be numeral 13 as a second numeral 12. The Court
corrects the numbering in this instance. Because the Court omits the paragraph Azeezuddin has
incorrectly labeled as 13, the Court keeps with Plaintiff's numbering for the remainder of the
quotation.
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 6 of 11 PagelD# 132

Legal Claims

14. | Defendant Bower is the Colonel of Western Tidewater Regional Jail.

15. | Emest Bower is legally responsible for the safety of all the inmates at that
Jail.

16. He is required to know all the operational procedure for the safety and has
the authority to move inmates with disability to handicap cell block.

17. | Ernest Bower did not protect me from harm by not moving me to a safe
handicap cell block. By not doing so, [he] violated Plaintiff Azeezuddin[’s]
right under the Eighth Amendment to the United States Constitution, and
caused Plaintiff Azeezuddin pain [and] suffering, physical injury, and
emotional distress.

18. Defendant Smith is the Superintendent of Western Tidewater Jail. He is
legally responsible for the safety of all the inmates at that Jail.

19. Defendant Smith did not protect me from harm by not moving me to a safe
handicap cell block. By not doing so, [he] violated Plaintiff Azeezuddin[’s]
right under the Eighth Amendment to the United States Constitution, and
cause[d] Plaintiff Azeezuddin pain [and] suffering, physical injury, and
emotional distress.

20. Defendant Alfred Lenyon is the Captain of Western Tidewater Regional
Jail. He is legally responsible for the safety of all the inmates of that Jail.
He is required to know all the operational procedure for the safety of all
inmates and has the authority to move inmates with disability to handicap
cell block. By not doing so, [he] violated Plaintiff Azeezuddin[’s] right
under the Eighth Amendment to the United States Constitution, and caused
Plaintiff Azeezuddin pain [and] suffering, physical injury, and emotional
distress.

21. Defendant Tanya Blair is the Captain of Western Tidewater Regional Jail.
She is legally responsible for the safety of all the inmates of that Jail. She
is required to know all the operational procedure for the safety of all inmates
and has the authority to move inmates with disability to handicap cell block.
By not doing so, [she] violated Plaintiff Azeezuddin[’s] right under the
Eighth Amendment to the United States Constitution, and caused Plaintiff
Azeezuddin pain [and] suffering, physical injury, and emotional distress.

22. Doctor Taylor is legally responsible for the medical safety of all the inmates
at Western Tidewater Regional Jail and has the authority to have inmates
with disability moved to safe handicap cell block. By not doing so, [he]
violated Plaintiff Azeezuddin[’s] right under the Eighth Amendment to the
United States Constitution, and caused Plaintiff Azeezuddin pain [and]
suffering, physical injury, and emotional distress.

23. Nurse Ann White is the head of medical at Western Tidewater Regional Jail
and has the authority to have inmates with disability moved to safe handicap
cell block. By not doing so, [she] violated Plaintiff Azeezuddin[’s] right
under the Eighth Amendment to the United States Constitution, and caused
Plaintiff Azeezuddin pain [and] suffering, physical injury, and emotional
distress.
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 7 of 11 PagelD# 133

24, Nurse Doris Jacobs is the D.O.N. at Western Tidewater Regional Jail and
has the authority to have inmates with disability moved to safe handicap
cell block. By no[t] doing so, [she] violated Plaintiff Azeezuddin[’s] right
under the Eighth Amendment to the United States Constitution, and caused
Plaintiff Azeezuddin pain [and] suffering, physical injury, and emotional
distress.

25. Defendant Smith violate[d] my right under the Eighth Amendment by
depriving me of [a] safe shower, by doing so, exposed me to serious harm,
causing Plaintiff Azeezuddin pain, suffering, physical injury, and emotional
distress.

26. Defendant Bower violate[d] my right under the Eighth Amendment by
depriving me of a [a] safe shower, by doing so, exposed me to serious harm,
causing Plaintiff Azeezuddin pain, suffering, physical injury, and emotional
distress.

27. Defendant Lenyon violate[d] my right under the Eighth Amendment by
depriving me of a [a] safe shower, by doing so, exposed me to serious harm,
causing Plaintiff Azeezuddin pain, suffering, physical injury, and emotional
distress.

28. Defendant Blair violate[d] my right under the Eighth Amendment by
depriving me of a [a] safe shower, by doing so, exposed me to serious harm,
causing Plaintiff Azeezuddin pain, suffering, physical injury, and emotional
distress.

29. Defendant Taylor violate[d] my right under the Eighth Amendment by not
having me moved to a handicap cell block, by doing so exposed me to
serious harm, causing Plaintiff Azeezuddin pain, suffering, physical injury,
and emotional distress.

30. Defendant White violate[d] my right under the Eighth Amendment by not
having me moved to a handicap cell block, by doing so exposed me to
serious harm, causing Plaintiff Azeezuddin pain, suffering, physical injury,
and emotional distress.

31. | Defendant Jacobs violate[d] my right under the Eighth Amendment by not
having me moved to a handicap cell block, by doing so exposed me to
serious harm, causing Plaintiff Azeezuddin pain, suffering, physical injury,
and emotional distress.

(Compl. 1-9.) Azeezuddin seeks damages and declaratory relief. (/d. at 9-10.)
Ill. Analysis
To allege an Eighth Amendment claim, an inmate must allege facts indicating: (1) that
objectively the deprivation suffered or harm inflicted “was ‘sufficiently serious,’ and (2) that
subjectively the prison officials acted with a ‘sufficiently culpable state of mind.’” Johnson v.

Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson v. Seiter, 501 U.S. 294, 298
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 8 of 11 PagelD# 134

(1991)) (emphasis added). For the objective prong, the inmate must allege facts to suggest that
the deprivation complained of was extreme and amounted to more than the “routine discomfort”
that is “part of the penalty that criminal offenders pay for their offenses against society.”
Strickler v. Waters, 989 F.2d 1375, 1380 n.3 (quoting Hudson v. McMillian, 503 U.S. 1,9
(1992)). “Only extreme deprivations are adequate to satisfy the objective component of an
Eighth Amendment claim regarding conditions of confinement.” De ’Lonta v. Angelone, 330
F.3d 630, 634 (4th Cir. 2003) (citation omitted). To demonstrate such extreme deprivation,
Azeezuddin “must allege ‘a serious or significant physical or emotional injury resulting from the
challenged conditions.’” Jd. at 634 (quoting Strickler, 989 F.2d at 1381).

The subjective prong of an Eighth Amendment claim requires the plaintiff to allege facts
that indicate a particular defendant acted with deliberate indifference. See Farmer v. Brennan,
511 U.S. 825, 837 (1994). “Deliberate indifference is a very high standard—a showing of mere
negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (citing Estelle
v. Gamble, 429 U.S. 97, 105-06 (1976)). To satisfy the subjective prong, a plaintiff must show
that prison officials acted with a sufficiently culpable mind:

[A] prison official cannot be found liable under the Eighth Amendment for denying

an inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he [or she] must also draw the inference.
Farmer, 511 U.S. at 837.

Farmer teaches “that general knowledge of facts creating a substantial risk of harm is not
enough. The prison official must also draw the inference between those general facts and the
specific risk of harm confronting the inmate.” Quinones, 145 F.3d at 168 (citing Farmer, 511

U.S. at 837); see Rich v. Bruce, 129 F.3d 336, 338 (4th Cir. 1997) (stating same). Thus, to

survive a motion to dismiss, the deliberate indifference standard requires a plaintiff to assert facts

8
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 9 of 11 PagelD# 135

sufficient to form an inference that “the official in question subjectively recognized a substantial
risk of harm” and “that the official in question subjectively recognized that his [or her] actions
were ‘inappropriate in light of that risk.°” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303
(4th Cir. 2004) (quoting Rich, 129 F.3d at 340 n.2).

Azeezuddin contends that Defendants violated his Eighth Amendment rights because
they failed to move him to a handicap pod and, as a result, he was injured when he fell in the
shower that was not equipped for handicapped persons. However, in order to state a viable claim
under 42 U.S.C. § 1983, a plaintiff must allege that a person acting under color of state law
deprived him or her of a constitutional right or of a right conferred by a law of the United States.
See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998).
“Government officials may not be held liable for the unconstitutional conduct of their
subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009) (citations omitted). To state a legally sufficient claim for an alleged violation of a federal
constitutional right, “[a] plaintiff must plead that each Government-official defendant, through
the official’s own individual actions, has violated the Constitution.” Jd. Accordingly, the
plaintiff must allege facts that affirmatively show “that the official charged acted personally in
the deprivation of the plaintiff[’s] rights.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)
(internal quotation marks omitted).

Azeezuddin fails to allege any facts indicating that any of the Defendants were personally
involved in the deprivation of his Eighth Amendment rights. Azeezuddin fails to plausibly
suggest that he made any of the Defendants aware of a substantial risk of harm to his person by
using a non-handicap shower, and that they ignored that risk. While Azeezuddin alleges that
Defendants should have moved him, he fails to allege facts indicating that he asked each

Defendant to move him and that they ignored his request.

9
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 10 of 11 PagelD# 136

The Court previously informed Azeezuddin that he must plead facts that plausibly
suggest each Defendant’s personal involvement in the Eighth Amendment violation. He fails to
do so in the Complaint before the Court. Moreover, to the extent that he believes that
Defendants should be held liable under a theory of respondeat superior simply based on their
positions, he also fails to state a claim for relief.> Iqbal, 556 U.S. at 676.

The Eighth Amendment also protects prisoners from cruel and unusual living conditions.
Rhodes v. Chapman, 452 U.S. 337 (1981). However, “individuals do not have a constitutional
right (1) to be free from a government employee’s negligence, even if it causes an injury, or
(2) to have the government protect them from such an injury.” Ball v. City of Bristol, Va., Jail,
No. 7:10CV00303, 2010 WL 2754320, at *1 (W.D. Va. July 12, 2010) (citing Daniels v.
Williams, 474 U.S. 327 (1986)). Courts have routinely held that slip and fall cases fail to state a
claim of constitutional dimension under § 1983. See Bacon v. Carroll, 232 F. App’x 158, 160
(3d Cir. 2007) (holding that failure to warn of slippery floor stated a claim of mere negligence
and not a constitutional violation); Reynolds v. Powell, 370 F.3d 1028, 1031-32 (10th Cir. 2004)

(finding that slippery conditions arising from standing water in shower was not a condition that

 

5 To the extent that Azeezuddin contends that Defendants are somehow liable on a theory
of supervisory liability, that claim would fail. To show that a supervising officer failed to fulfill
his or her duties to protect an inmate by ensuring his or her subordinates act within the law, the
inmate must show that:

(1) that the supervisor had actual or constructive knowledge that his [or her]
subordinate was engaged in conduct that posed a pervasive and unreasonable risk
of constitutional injury to citizens like the plaintiff; (2) that the supervisor’s
response to that knowledge was so inadequate as to show deliberate indifference to
or tacit authorization of the alleged offensive practices; and (3) that there was an
affirmative causal link between the supervisor’s inaction and the particular
constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal quotation marks omitted) (citations
omitted). Azeezuddin fails to satisfy any one of these three factors.

10
Case 3:18-cv-00886-MHL-RCY Document 28 Filed 05/11/20 Page 11 of 11 PagelD# 137

posed a substantial risk of serious harm, even where inmate was on crutches and warned
employees that he faced a heightened risk of failing); Beasley v. Anderson, 67 F. App’x 242, 242
(5th Cir. 2003) (citations omitted) (holding slip and fall claim sounded in negligence and was
insufficient to allege a constitutional claim). Thus, even if Azeezuddin had adequately alleged
the personal involvement of each Defendant, he fails to state a claim of constitutional dimension.
See Ball, 2010 WL 2754320, at *2 (explaining that the “mere fact that the leak in Ball’s cell was
not fixed in time to prevent the puddle in which Ball slipped indicates, if anything, that officers
may have been negligent in not calling the plumber a few days earlier”). Accordingly,
Azeezuddin fails to state an Eighth Amendment claim against Defendants and his claims will be
DISMISSED WITHOUT PREJUDICE.
IV. Conclusion

Azeezuddin’s claims will be DISMISSED WITHOUT PREJUDICE. The action will be
DISMISSED. If Plaintiff wishes to correct the deficiencies outlined above, he may file a new
complaint that will be filed as a new civil action by the Court.

An appropriate Order will accompany this Memorandum Opinion.

we
M. Hannah c 4

United State§ District Judge
Date: /I\/2020

Richmond, Virginia

11
